IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-60690
                         Summary Calendar
                        __________________


PATRICK N. JACKSON,

                                       Plaintiff-Appellant,

versus

JACKSON COUNTY, MISSISSIPPI, ET AL.,

                                       Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Southern District of Mississippi
                       USDC No. 1:95-CV-119
                        - - - - - - - - - -
                           June 27, 1996
Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     The uncontroverted summary judgment evidence shows that the

arrest and prosecution of Patrick N. Jackson was based on

probable cause.   Thus, Jackson has failed to establish that he

suffered a constitutional injury and it was unnecessary for the

district court to reach the issue of qualified immunity.       See

Gerstein v. Pugh, 420 U.S. 103, 117 & n.19 (1975); Brummett v.

Camble, 946 F.2d 1178, 1183 (5th Cir. 1991), cert. denied, 504

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-60690
                                -2-

U.S. 965 (1992); Duckett v. City of Cedar Park, Tex., 950 F.2d
272, 278-79 (5th Cir. 1992); Wallace v. Texas Tech University, 80
F.3d 1042, 1047 (5th Cir. 1996).

     Jackson's appellate brief does not address the district

court's dismissal of his pendant state-law claims; thus, those

issues are abandoned.   Brinkmann v. Dallas County Deputy Sheriff

Abner, 813 F.2d 744, 748 (5th Cir. 1987); FED. R. APP. P.

28(a)(6).

     The district court did not abuse its discretion by denying

Jackson's FED. R. CIV. P. 56(f) motion for a continuance and

discovery.   International Shortstop, Inc. v. Rally's, Inc., 939
F.2d 1257, 1266-67 (5th Cir. 1991), cert. denied, 502 U.S. 1059

(1992); Leatherman v. Tarrant County Narcotics Intelligence &

Coordination Unit, 28 F.3d 1388, 1395-96 (5th Cir. 1994).

     AFFIRMED.